DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “FIG. 3” (line 1 on p. 5)  should be replaced with --FIGs. 3A, 3B and 3C--.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the term “comprises” in line 6 is a legal phraseology, and is recommended to be replaced with --includes--. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities: “a user” in line 2 should be replaced with --an user-- to conform to proper English language conventions.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Regarding claim 1, there is an inconsistency between the language in the preamble and certain portions in the body of the claim, thereby making the scope of the claim unclear.  The preamble “a dermal adhesive patch that is attached to skin through an ampoule” indicates combination of a patch and an ampoule, while in the body of the claim, there only is a positive recital of structure “a dermal adhesive patch … comprising a support body; and a membrane layer”, indicating that a subcombination of a patch is being claimed. Applicant is required to clarify what the claim intended to be drawn to (i.e. either a patch alone or the combination of a patch and an ampoule) and to make the language of the claim be consistent with the intent.
For the purpose of examination, the claim is being interpreted as: a combination of a patch and an ampoule.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, the phrase “attached to skin” in line 1 is claiming the skin (human’s part) as part of the invention. Application is advised to replace “attached to skin” with --configured to be attached to skin-- in order to avoid claiming the body part of a human.
Regarding claim 4, the phrase “attached to a user’s skin” in line 2 is claiming the skin (human’s part) as part of the invention. Application is advised to replace “attached to a user’s skin” with --configured to be attached to an user’s skin-- in order to avoid claiming the body part of a human.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 & 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (US 20110045041).
Regarding claim 1, Andersen discloses a dermal adhesive patch (“patch”; [0004]) that is attached to skin (“for use on the skin”; [0004]) through an ampoule (“a solution comprising an active ingredient”, [0030]) containing a mixing ingredient (“Buthylene Glycol is water based”; [0100]), a drying ingredient (“ethanol is used”; [0100]), a viscosity control ingredient (“hyaluronic acid”; [0095]), and a moisturizing ingredient (“Retinol Fluid is oil based”; [0100]), the patch comprising: a support body (“structural portion of the patch”; [0004]); and a membrane layer (“second layer”; [0024]) formed as a nanofiber web (“comprises electrospun microfibers (or nanofibers)”; [0011]) having pores (“polymer fiber matrix that is porous”; [0004]) to block moisture and to allow air to pass through the membrane layer, and detachably laminated (“dissolving film or patch”; [0004]) on one surface of the support body (Fig. 5).
Regarding claim 2, Andersen discloses the membrane layer (“second layer”; [0024]) is a nanofiber web which is formed to have pores (“fiber matrix that is porous”; [0004]) by electrospinning a spinning solution (“comprises electrospun polymeric microfibers (or nanofibers)”; [0024]), in which a synthetic polymer (“comprising a second polymer”; [0024]) and a solvent are mixed 
Regarding claim 4, Andersen discloses the membrane layer is attached to a user's skin (“bringing said first layer or second layer in contact with said subject”; [0023]) and serves as a protective layer that protects the ampoule (“serves simply as an occlusive layer”; [0024]).
Regarding claim 5, Andersen discloses the ampoule (“a solution comprising an active ingredient”, [0030]) is a mixed solution in which water (“Buthylene Glycol is water based”; [0100]), alcohol (“ethanol is used”; [0100]), a polymer (“hyaluronic acid”; [0095]), and oil (“Retinol Fluid is oil based”; [0100]) are mixed at a predetermined ratio ([0093]-[0099]).
Regarding claim 6, Andersen discloses the ampoule further contains a functional component (“active agent”; [0018]).
Regarding claim 7, Andersen discloses the membrane layer (“second layer”; [0024]) includes a shape-retaining layer (“maintains its structural integrity”; [0024]) which is laminated on the one surface of the support body (Fig. 5) and is formed as a nanofiber web (“comprises electrospun polymeric microfibers (or nanofibers)”; [0024]) in which nanofibers containing a synthetic polymer are accumulated (“comprises electrospun polymeric microfibers (or nanofibers)”; [0024]), and a medicinal solution layer (“active agents include, but are not limited to, compounds that may be classified as medicines”; [0018) which is laminated on one surface of the shape-retaining layer (Fig. 5) and is formed as a nanofiber web (“electrospun polymeric microfibers (or nanofibers)”; [0024]) in which nanofibers containing a functional component (“active agent”; [0018]) and a water-soluble polymer (“biopolymer including but in no way limited to collagen, cellulose or an algenate is  are accumulated ([0015]).
Regarding claim 8, Andersen discloses the functional component (“active agent”; [0018]) includes a dry-storage material (“stored dry”; [0011]) which is difficult to store in a liquid state.
Regarding claim 9, Andersen discloses the dry-storage material (“active agent is added in dry form”; [0016]) includes any one of a vitamin, an enzyme, a protein, and a peptide-vitamin C derivative (“active agents include, but are not limited to, compounds that may be classified as medicines, organic and inorganic drugs, hormones, nutrients, vitamins, food supplements, herbal preparations, and other agents that might benefit a human or animal”; [0018]).
Regarding claim 10, Andersen discloses the shape-retaining layer (“maintains its structural integrity”; [0024]) is a nanofiber web which is formed to have pores (“fiber matrix that is porous”; [0004]) by electrospinning a spinning solution (“comprises electrospun polymeric microfibers (or nanofibers)”; [0024]), in which a synthetic polymer (“comprising a second polymer”; [0024]) and a solvent (”a solution of the active ingredient(s)”; [0024]) are mixed, and the medicinal solution layer (“active agents include, but are not limited to, compounds that may be classified as medicines”; [0018) is a nanofiber web which is formed to have pores (“fiber matrix that is porous”; [0004]) by electrospinning a spinning solution (“electrospun polymeric microfibers (or nanofibers)”; [0024]), in which a water-soluble polymer (“biopolymer including but in no way limited to collagen, cellulose or an algenate is impregnated with a solvent delivery system, i.e. a liquid”; [0082]), a functional component (“active agent”; [0018]), and a solvent are mixed (”a solution of the active ingredient(s)”; [0024]).
Regarding claim 11, Andersen discloses the functional component (“active agent”; [0018]) is a mixture containing at least one of an ingredient for skin whitening, an ingredient for skin wrinkle improvement (“reduce wrinkles”; [0003]), an ingredient for ultraviolet ray blocking (“block UV”; [0023]), an ingredient for oxidation prevention (“antioxidants”; [0018]), an ingredient for skin and hair conditioning, and an antibacterial ingredient (“agent is a peptide, vitamin, organic acid, oil or medicant”; [0023]).
Regarding claim 12, Andersen discloses the functional component (“active agent”; [0018]) is a mixture containing at least one selected from among a water-soluble collagen (“collagen”; [0082]), botanical platina, tocopherol, xylitol, and botanical extracts (“plant derived fulvic acid”; [0051], [0018]).
Regarding claim 13, Andersen discloses the support body (“structural portion of the patch”; [0004]) is formed of any one of a non-woven fiber, mesh, silicone, polyethylene terephthalate (PET), polyethylene (PE), polypropylene (PP), and polyurethane (PU) (“polyurethane”; 0028])(“the film or patch can be completely made out of ingredients that are recognized as cosmetically active or at least very skin friendly”; [0027]).
Regarding claim 14, Andersen discloses a release film is attached to an exposed surface of the membrane layer 
Regarding claim 15, Andersen discloses the support body is removed from the membrane layer when the patch is used (“only a portion dissolves”; [0007]).
Regarding claim 16, Andersen discloses the functional component (“active agent”; [0018]) is a mixture containing at least one of an ingredient for skin whitening, an ingredient for skin wrinkle improvement (“reduce wrinkles”; [0003]), an ingredient for ultraviolet ray blocking (“block UV”; [0023]), an ingredient for oxidation prevention (“antioxidants”; [0018]), an ingredient for skin and hair conditioning, and an antibacterial ingredient (“agent is a peptide, vitamin, organic acid, oil or medicant”; [0023]).
Regarding claim 17, Andersen discloses the functional component (“active agent”; [0018]) is a mixture containing at least one selected from among a water-soluble collagen (“collagen”; [0082]), botanical platina, tocopherol, xylitol, and botanical extracts (“plant derived fulvic acid”; [0051], [0018]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen as applied to claims 1 & 2 above, and further in view of Bowlin (US 20070225631).
Regarding claim 3, Andersen discloses the existence of pores (“polymer fiber matrix that is porous”; [0004]). Andersen does not disclose that the pores having an average pore diameter of less than or equal to 10 μm.
However, Bowlin teaches a skin patch (“skin or muscle patch”; [0006]) having an average pore diameter of less than or equal to 10 μm (“the average pore diameter is about 5 μm or less”; [0165]) in order to “to reduce or to eliminate evaporative water loss” ([0005]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Andersen’s patch such that the patch have an average pore diameter of less than or equal to 10 μm, as taught by Bowlin, for the purpose of controlling evaporative water loss through the patch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785